Title: From Abigail Smith Adams to John Quincy Adams, July 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy july 1813

altho I wrote to you on the 14 of this month I know that my Letter will have a dubious conveyance as it had to first make its way to France & then to find a passage to you—mr Gordon who is ever attentive to us, has just informd us of a sweedish vessel & a passenger going by whom I might forward Letters to you—if you do not hear from us often it is oweing to the obstructions occasiond by the war
I cannot yet calculate that the Neptune has arrived with the Ministers I give them 14 days longer. they I have written you twice since by them. I again acknowledge the receipt of all your Letters to the 18 Feb’y—the last containd intelligence unexpected to any of us, upon which the least said, will according to an old proverb be the Soonest mended. Domestic occurrences are those in which as individuals we are most interested in—therefore I shall begin them by saying that the Boys are well, and closely following their Studies. I Saw them last week, and John has the promise of keeping his Birth day at home. Georges growth is very rapid, he is nearly as tall as you are—John is Still Small tho both are Healthy. they are both trying to acquire a good hand—and Say they will Soon write to you—our Respective Families are now well. your Brother has a Son about five weeks old whom he has named Isaac Hull.
of your sister, I can write only in afflicting terms. dear woman She has endured nine months of Severe pain & Sickness which has reduced her So low that She cannot walk or write they have calld it Rheumatism, and it has had much of the appearance of it, but I have reason to think that her Blood has has been essentially injured by her former omplaint, and that She has an other of a Similar kind. Heaven only knows to what Sufferings She may yet be doomed—my heart bleads—and my anxiety has made me Sick—I cannot get to her, nor She to me—to the will and disposal of heaven I commit her
“Safe in the hand of one disposing power
or in the Natal, or the Mortal hours”
I fear she has nothing before her in this life but increasing trouble. my only Source of Satisfaction Says Dr Pristly, and is a never failing one is my firm persuasion that every thing, and our oversights & mistakes among the rest, are parts of the great plan in which every thing will in time appear to have been orderd and conducted in the best manner—
who finds not Providence all good and wise,
Alike in what he it gives and what denies?
From domestic occurences Shall I turn to those of a public Nature and here I am lost in a laberinth almost without a clue—involved in calamities from which the advice of Hercules to the Farmers Seems wholy lost to our Native State. not a Shoulder  will they voluntarily put to the wheel—but like the leave it to Stick fast, or be drawn out by others—whom they try by every method to dishearten and discourage—even to passing a Resolution in the Senate of this State, brought forward by a Friend of ours—who amid the cloud of party prejudice discernd not the disgrace which history will attach to it, a Resolution in these words that it is not consistant with a Moral or Religious poeople to rejoice at any victory obtaind by Sea or Land over our Enemies—engaged in a War of Ambition Resolved as the Sense of the Senate of Massachusetts, that in a War like the present, waged without justifiable cause & prosecuted in a manner which indicates that conquest and ambition are its real motives. it is not becomeing a Moral and religious people to express any approbation of military or Naval exploits which are not immediately connected with the defence of our Sea coast & Soils! I know not how to express my contempt of such a mean daisterdly mercinary resolution
